IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ESTATE OF MARIA HIRNYK,          : No. 91 WAL 2016
DECEASED                                :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
PETITION OF: MARJORIE WEIBLINGER        :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.